Table Of Contents UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q ☒ Quarterly report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended March 31, 2014 ☐ Transition report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission file number: 001-32947 iShares® S&P GSCI™ Commodity-Indexed Trust ( Exact name of registrant as specified in its charter) Delaware 51-6573369 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) c/o iShares ® Delaware Trust Sponsor LLC 400 Howard Street San Francisco, California 94105 Attn: Product Management Team iShares® Product Research & Development (Address of principal executive offices) (415) 670-2000 (Registrant’s telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) have been subject to such filing requirements for the past 90 days. Yes☒ No☐ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes☒ No ☐ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ☒ Accelerated filer ☐ Non-accelerated filer ☐ Smaller reporting company ☐ (Do not check if a smaller reporting company) Indicate by check mark whether the registrantis ashell company (as defined in Rule 12b-2 of the Exchange Act). Yes☐ No ☒ Table Of Contents Table of Contents Page PART I – FINANCIAL INFORMATION Item 1. Financial Statements (Unaudited) 1 Statements of Financial Condition at March 31, 2014 and December 31, 2013 1 Statements of Operations for the three months ended March 31, 2014 and 2013 2 Statements of Changes in Shareholders’ Capital for the three months ended March 31, 2014 and the year ended December 31, 2013 3 Statements of Cash Flows for the three months ended March 31, 2014 and 2013 4 Schedules of Investments at March 31, 2014 and December 31, 2013 5 Notes to Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 14 Item 3. Quantitative and Qualitative Disclosures About Market Risk 17 Item 4. Controls and Procedures 18 PART II – OTHER INFORMATION Item 1. Legal Proceedings 19 Item 1A. Risk Factors 19 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 19 Item 3. Defaults Upon Senior Securities 19 Item 4. Mine Safety Disclosures 19 Item 5. Other Information 19 Item 6. Exhibits 20 SIGNATURES 21 Table Of Contents PART I – FINANCIAL INFORMATION Item 1. Financial Statements iShares® S&P GSCI™ Commodity-Indexed Trust Statements of Financial Condition (Unaudited) At March 31, 2014 andDecember 31, 2013 March 31, December 31, Assets Current Assets Cash and cash equivalents $ $ Short-term investments(a) Short-term investments held at brokers (restricted)(b) Total Assets $ $ Liabilities and Shareholders’ Capital Current Liabilities Payable for variation margin on open futures contracts (Note 9) $ $ Sponsor’s fees payable Total Liabilities Commitments and Contingent Liabilities (Note 7) — — Shareholders’ Capital Shares, no par value, unlimited amount authorized (at redemption value)– 32,850,000 issued and outstanding at March 31, 2014 and 36,400,000 issued and outstanding at December 31, 2013 Total Shareholders’ Capital Total Liabilities and Shareholders’ Capital $ $ Net Asset Value per Share $ $ (a) Cost of short-term investments at March 31, 2014 and December 31, 2013: $1,017,691,786 and $1,111,804,587, respectively. (b) Cost of short-term investments held at brokers (restricted) at March 31, 2014 and December 31, 2013: $53,696,410 and $53,997,606, respectively. See notes to financial statements. 1 Table Of Contents iShares ® S&P GSCI™ Commodity-Indexed Trust Statements ofOperations (Unaudited) For the three months ended March 31, 2014 and 2013 Three Months Ended March 31, Investment Income Interest $ $ Total investment income Expenses Sponsor’s fees Brokerage commissions and fees Total expenses Net investment loss ) ) Net Realized and Unrealized Gain (Loss) Net realized gain on short-term investments Net realized loss on futures contracts ) ) Net change in unrealized appreciation/depreciation on futures contracts Net realized and unrealized gain Net gain $ $ Net gain per Share $ $ Weighted-average Shares outstanding See notes to financial statements. 2 Table Of Contents iShares
